Citation Nr: 1637210	
Decision Date: 09/22/16    Archive Date: 09/30/16

DOCKET NO.  10-37 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a rating in excess of 10 percent prior to November 9, 2012, and in excess of 20 percent thereafter, and in excess of 40 percent beginning February 25, 2015 for ankylosing spondylitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his Spouse 


ATTORNEY FOR THE BOARD

C. Biggins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to June 1981 and August 1981 to June 1997. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a 
March 2009 rating decision of the Huntington, West Virginia, Department of Veterans Affairs (VA) Regional Office (RO), which, in pertinent part, increased the rating for the Veteran's service-connected back disability to 10 percent, effective December 3, 2008, the date of his claim for an increased rating.

Additionally, in August 2013 and March 2015 decisions, the RO increased the Veteran's disability rating for his back disability to 20 percent effective November 9, 2012, and 40 percent effective February 25, 2015, respectively.  Both effective dates were selected based on the date of the Veteran's respective VA examinations.  As increased awards during the pendency of an appeal do not represent total grants of benefits, the Veteran's claim for a higher disability rating remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  

The Veteran testified before the undersigned Veterans Law Judge at a July 2014 travel Board hearing and a transcript of this hearing is of record.  

This appeal was previously before the Board in September 2014.  The appeal was remanded for additional development.  As discussed below, the requested development was substantially complied with; however, the claim must be remanded again for further development due to additional information received since the last remand.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Veteran's claims file indicates that he has applied for social security administration (SSA) disability benefits.  Specifically, the Veteran noted on a March 2015 VCAA notice acknowledgement that "I am also in the process of applying for social security disability."  Thus, as the SSA records may contain records relevant to the Veteran's claim for entitlement to an increased rating for his back disability, his claim must be remanded in order to obtain the outstanding SSA records.  See Golz v. Shinseki, 590 F. 3d 1317, 1323 (Fed. Circ. 2010).  In addition, a retrospective medical opinion is requested in order to satisfy the requirements of Correia v. McDonald, 28 Vet. App. 158 (2016).  

The recent evidence in the record reveals that, due at least in part to his back disability, the Veteran is no longer working.  He is in receipt of private, short-term disability; therefore, records pertaining to those disability benefits should be obtained.  A TDIU claim should likewise be developed.

Accordingly, the case is REMANDED for the following action:

1.  Send a VCAA notice letter to the Veteran and his representative notifying them of the information and evidence necessary to substantiate a claim for TDIU, to include on an extraschedular basis.  See 38 C.F.R. § 4.16(b).  As part of the notice, ask the Veteran to complete and return VA Form 21-8940 (Veteran's Application for Increased Compensation Based in Unemployability).

2.  Please request that the Veteran provide the necessary authorizations in order to obtain and associate with the record on appeal all records developed in connection with his claim for short term disability/his award of disability insurance he obtained while waiting for SSA to activate benefits.

3.  Please attempt to obtain and associate with the record on appeal any and all outstanding VA and non-VA treatment records.  

4.  Please obtain from SSA and associate with the record on appeal copies of SSA's determination on the Veteran's claim for benefits and all medical records considered in connection with such claim.  

5.  Please obtain the following medical opinions:

a. A retrospective medical opinion which identifies range of motion of the thoracolumbar spine in active motion, passive motion, weight-bearing, and nonweight-bearing, prior to November 9, 2012; and

b. A retrospective medical opinion which identifies range of motion of the thoracolumbar spine in active motion, passive motion, weight-bearing, and nonweight-bearing between November 9, 2012 and February 24, 2015; and

c. Please provide a full description of the manner and extent to which the Veteran's service-connected low back disability, considered alone, impairs functions related to employment.  

If it is not possible to provide any or all of the requested information, please explain why that is so and whether there is any additional information that, if obtained, would enable the opinion to be provided.

6.  The RO should then re-adjudicate the claim on appeal, to include consideration of TDIU due to the service-connected low back disability on an extraschedular basis.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative an opportunity to respond.  The case should then be returned to the Board.    

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




